Case 6:19-cv-O0060-SEH Document 15 Filed 05/14/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

 

HELENA DIVISION

NICOLE PHILLIPS,

Plaintiff, No. CV 19-60-H-SEH
vs.

ORDER

UNUM LIFE INSURANCE
COMPANY OF AMERICA; and
JOHN DOES 1-10,

Defendants.

 

A Stipulation for Dismissal With Prejudice! having been filed,

ORDERED:

This case is DISMISSED with prejudice, each party to bear its own costs
and fees.

DATED this it day of May, 2020.

 

‘AM E. HADDON

United States District Judge

 

'Doc. 14.
